UNITED STATES DISTRICT COURT F I L E ﬂ
FOR THE DISTRICT OF COLUMBIA

OCT 1 6 2014

CLYDE LACY RATTLER’ ) Clerk, US. District & Bankruptcy

) Courts for the District of Columhir
Plaintiff, )
)

v ) Civil Action No. 14-1656 (RCL)
)
DEPARTMENT OF HEALTH AND )
HUMAN SERVICES, et al., )
)
Defendants. )
MEMORANDUM OPINION

This matter is before the Court on review of plaintiff” s pro se complaint. The Court

concludes that the complaint is frivolous and that it must be dismissed. See 28 U.S.C. §§

1915(e)(1)(B)(i), 1915A(b)(1).

According to plaintiff, he applied for supplemental security income (“SS1”) benefits in
1983, Compl. 1] 2, and since has “made numerious [sic] attempt[s] to secure . . . SS1 beneﬁts
an[d] other Federal disability beneﬁts . . . to no avail[,]” id. 1] 4. Further, in denying his
application for beneﬁts, defendants allegedly have committed treason, id. 1] 6, engaged in a
conspiracy, id. 1] 10, breached an express or implied contract, id. 1[ 15, committed fraud, id. 1] 20,
committed theft, id. 1] 28, and have attempted to murder him, id. 1] 37, among other wrongs.
Plaintiff therefore has demanded “a court order . . . to comple [sic] the Department of Health and

Human services to award [him] Ten Hundred Zillion . . . dollars each month.” 1d. 1] 5; see id. 1]

9. In addition, plaintiff asks that the Court “award [him] supernatural powers[,] the right . . . to

do as [he] wishs [sic] and a court order For Plaintifﬂ’s] immediate release from prison.” Id. 1] 9;

see id. 1H] 13, 18, 23, 27, 36, 40.

The court is mindful that a complaint ﬁled by a pro se litigant is held to a less stringent
standard than that applied to a formal pleading drafted by a lawyer. See Haines v. Kerner, 404
U.S. 519, 520 (1972). Nevertheless, the court must dismiss a case “at any time if the court
determines that . . . the action . . . is ﬁ'ivolous or malicious [or] fails to state a claim on which
relief can be granted[.]” 28 U.S.C. § 1915(e)(2)(B). A district judge has “not only the authority
to dismiss a claim based on an indisputably meritless legal theory, but also the unusual power to
pierce the veil of the complaint’s factual allegations and dismiss those claims whose factual
contentions are clearly baseless.” Neitzke v. Williams, 490 U.S. 319, 327 (1989); see Brandon v.
District of Columbia Bd. of Parole, 734 F.2d 56, 59 (DC. Cir. 1984) (ﬁnding that complaint may
be dismissed as ﬁivolous for lack of “an arguable basis in law and fact”). The instant complaint

falls squarely within this category: its factual allegations are clearly baseless, and it utterly lacks

any arguable basis in law.

The instant complaint bears a marked resemblance to that ﬁled in a prior case.1 What

begins with an allegation of the denial of an application for SSI beneﬁts in 1983 “disintegrates

1 The complaint also resembles other complaints ﬁled in — and summarily dismissed by — this
court. See, e.g., Rattler v. Dep ’t of Health & Human Servs., No. 13-1300, 2013 WL 4607415
(D.D.C. Aug. 28, 2013) (denying petition for a “writ of mandamus to compel “the human race to
go naked on the sidewalk for eternity unable to move no part of their body and award petitioner
super natural power the right for him to do as he wishes”); Rattler v. Dep ’t of Health & Human
Servs., No. 13-0786, 2013 WL 2390842 (D.D.C. May 21, 2013) (denying mandamus and

into a variety of unsubstantiated claims” of treason, conspiracy, breach of contract, theft, fraud,
and violation of equal protection rights, Rattler v. Dep ’t of Health & Human Servs., No. 12—
1427, 2012 WL 3757508, at *1 (D.D.C. Aug. 29, 2012), as plaintiff has alleged here, see
generally Compl. 111] 6-43. The instant complaint, too, “presents the type of fantastic or
delusional scenarios warranting dismissal under § 1915(e)(2) as frivolous,” Rattler, 2012 WL
3757508, at *1, and, accordingly, the Court will dismiss the complaint with prejudice.

An Order consistent with this Memorandum Opinion is issued separately.

CW

RO CE C. LAMBERTH
United States District Judge

DATE: N/mﬂg

 

dismissing case under 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim upon which relief
may be granted); Rattler v. Dep ’t of Health & Human Servs., No. 13-0327, 2013 WL 1089810
(D.D.C. Mar. 15, 2013) (denying mandamus and dismissing case as frivolous); Rattler v. Dep ’t
ofHealth & Human Servs., No. 13-0094, 2013 WL 257365 (D.D.C. Jan. 23, 2013) (denying
petition for a “writ of mandamus directing ‘the human race to [sic] naked on the sidewalk unable
to move their body for eternity’”); Rattler v. Dep ’t of Health & Human Servs., No. 12-1427,
2012 WL 3757508, at *1 (D.D.C. Aug. 29, 2012) (dismissing as frivolous mandamus petition
demanding “a court order in the nature of a[ ] writ of mandamus compelling the human race to
go naked on the sidewalk for eternity unable to move their body”); Rattler v. Sec ’y of Health &
Human Servs., 736 F. Supp. 2d 1 (D.D.C. 2010) (dismissing as frivolous a complaint demanding
an award of an “unlimited sum of money[,], supernatural powers[,] and the right to be awarded
beneﬁts . . . as many times [as he] wish[es]”), afd, 405 F. App’x 504 (DC. Cir. 2010); see also
Rattler v. Sec ’y ofHealth & Human Servs., No. 11-729, 2011 WL 3841604 (D.D.C. Aug. 30,
2011) (concluding that, because “[t]he allegations in plaintiff’ s complaint are virtually identical
to the allegations that were made by plaintiff in Rattler v. Secretary of Health and Human
Services, No. 10-1484 (D.D.C. ﬁled Aug. 31, 2010), . . . res judicata prevents plaintiff from re-
litigating the same claim in the instant action”).